Opinion issued January 5, 2012.
 

 
 
 
 
              
 
In The
Court of Appeals
For The
First District of Texas
____________
 
NO. 01-11-00145-CR
____________
 
JARION CULBERT, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 
 

On Appeal from the 232nd
District Court
Harris County, Texas
Trial Court Cause No. 1264686
 
 

MEMORANDUM
OPINION




              Appellant,
Jarion Culbert, attempts to
appeal his January 7, 2011 conviction for aggravated robbery.  Under Texas Rule of Appellate Procedure
26.2(a), a notice of appeal was due on or before February 7, 2011.  See
Tex. R. App. P. 26.2(a).  Appellant filed his notice of appeal on February
14, 2011. In addition, the trial court's certification of appellant's right to
appeal states that this is a plea bargain case and that the defendant has no
right of appeal.  See Tex. R. App. P.
25.2(a)(2).
              A
notice of appeal that complies with the requirements of Rule 26 is essential to
vest this court with jurisdiction.  See Slaton v. State, 981
S.W.2d 208, 210 (Tex. Crim. App. 1998).  The court of criminal appeals has expressly
held that, without a timely filed notice of appeal or motion for extension of
time, we cannot exercise jurisdiction over an appeal.  See Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim.
App. 1996); see also Slaton, 981
S.W.2d at 210.
          Because the notice of
appeal in this case was untimely and the certification states that appellant
has no right of appeal, we have no basis for jurisdiction over this appeal.  Accordingly, we dismiss the appeal for want of
jurisdiction.  See Tex. R.
App. P. 25.2(d), 42.3(a), 43.2(f).  We dismiss all pending motions as
moot.
PER CURIAM
Panel consists of Justices Keyes, Higley,
and Massengale. 
Do not publish.   Tex. R. App. P. 47.2(b).